          Case 1:19-cv-06170-JPO Document 27 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            7/2/2020
 Jasper Brooks,

                                   Plaintiff,
                                                                 1:19-cv-06170 (JPO)
                     -against-
                                                                 ORDER
 National Railroad Passenger Corporation,

                                   Defendant.


STEWART D. AARON, United States Magistrate Judge:

        At the request of the parties (see ECF No. 25), the settlement conference scheduled for

July 27, 2020 is adjourned sine die. No later than August 3, 2020, the parties shall file a joint letter

proposing alternative dates for the conference to occur.

SO ORDERED.

DATED:          New York, New York
                July 2, 2020

                                                        ______________________________
                                                        STEWART D. AARON
                                                        United States Magistrate Judge
